March 24 2014


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      No. AF 07-0110
                                                                               FILED
IN RE A PROPOSED NEW RULE TO BE ADDED                    )                         MAR 2 4 2014
TO THE MONTANA UNIFORM DISTRICT                          )      ORDER
COURT RULES                                              )                          EdSmith
                                                                           " LERK OF THE SUPREME COURT
                                                                                STATE OF MONTANA


      The members of the Uniform District Court Rules Commission have offered a
proposal for a new rule to be added to the Uniform District Court Rules as Rule 16. The
proposed new rule deals with electronically-generated signatures.
      Proposed Rule 16 would provide as follows:

      Rule 16 — Attorney's Copied or Electronically-Generated Signature.

      An attorney's copied or electronically-generated signature shall be
      deemed original for all court-filed documents.

      Commission Comments:
      Presently, there is no consistency among the judicial districts or uniform
      rules concerning the filing of documents with the copy of an attorney's
      signature or an electronically-generated signature of an attorney. Local
      district court rules vary from the Fourth Judicial District's Rule 3F
      ("Documents may be submitted for filing by email or facsimile...") to the
      Sixth Judicial District's Rule 10 (no fax filing "absent actual emergency").
      Some judicial districts require the filing of an original copy after a facsimile
      copy is filed, e.g. the Eighteenth Judicial District's Rule 15 ("...provided
      the original document is filed with the Clerk of the District Court within
      five business days of the receipt of the facsimile copy"). With the
      recognition of electronic records, signatures and contracts (see "Uniform
      Electronic Transactions Act," §§ 30-18-101 et. seq., MCA, particularly
      § 30-18-106, MCA ("If a law requires a signature, an electronic signature
      satisfies the law.")), the proposed rule will conform to contemporary
      recognition of copy and electronically-generated signatures. With the
      movement toward electronic filings in Montana district courts, this rule will
      provide initial consistency among the judicial districts. Concerning any
      possible abuse, Rule 11, M. R. Civ. P., provides for sanctions if an attorney
      were to violate the rule. The rule will not apply to self-represented
      litigants.
                                             1
       IT IS ORDERED that all members of the bench and bar of Montana and any other
interested persons are granted ninety days from the date of this Order in which to file
with the Clerk of this Court comments and/or suggestions to the above proposed Rule 16.
       IT IS FURTHER ORDERED that this Order shall be posted on the Court's
website, and the State Bar of Montana is asked to post a link to this Order on the Bar's
website. The State Bar is further asked to give notice of this Order and of its website
posting in the next available issue of the Montana Lawyer.
      The Clerk is directed to provide copies of this Order to each district court judge
and each clerk of the district court for the state courts of Montana, and to each member of
the Uniform District Court Rules Commission.
      DATED thi   ~day of March, 2014.

                                                               Chief Justice




                                             2
               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                      No. AF 07-0110
                                                                               FI L ED
IN RE A PROPOSED NEW RULE TO BE ADDED                    )                         MAR 24 2014
TO THE MONTANA UNIFORM DISTRICT                          )      ORDER
COURT RULES                                              )                          EdSmith
                                                                           ":LERK OF THE SUPREME COURT
                                                                                STATE OF MONTANA


      The members of the Uniform District Court Rules Commission have offered a
proposal for a new rule to be added to the Uniform District Court Rules as Rule 16. The
proposed new rule deals with electronically-generated signatures.
      Proposed Rule 16 would provide as follows:

      Rule 16 — Attorney's Copied or Electronically-Generated Signature.

      An attorney's copied or electronically-generated signature shall be
      deemed original for all court-filed documents.

      Commission Comments:
      Presently, there is no consistency among the judicial districts or uniform
      rules concerning the filing of documents with the copy of an attorney's
      signature or an electronically-generated signature of an attorney. Local
      district court rules vary from the Fourth Judicial District's Rule 3F
      ("Documents may be submitted for filing by email or facsimile...") to the
      Sixth Judicial District's Rule 10 (no fax filing "absent actual emergency").
      Some judicial districts require the filing of an original copy after a facsimile
      copy is filed, e.g. the Eighteenth Judicial District's Rule 15 ("...provided
      the original document is filed with the Clerk of the District Court within
      five business days of the receipt of the facsimile copy"). With the
      recognition of electronic records, signatures and contracts (see "Uniform
      Electronic Transactions Act," §§ 30 -18 -101 et. seq., MCA, particularly
      § 30-18-106, MCA ("If a law requires a signature, an electronic signature
      satisfies the law.")), the proposed rule will conform to contemporary
      recognition of copy and electronically-generated signatures. With the
      movement toward electronic filings in Montana district courts, this rule will
      provide initial consistency among the judicial districts. Concerning any
      possible abuse, Rule 11, M. R. Civ. P., provides for sanctions if an attorney
      were to violate the rule. The rule will not apply to self-represented
      litigants.
       IT IS ORDERED that all members of the bench and bar of Montana and any other
interested persons are granted ninety days from the date of this Order in which to file
with the Clerk of this Court comments and/or suggestions to the above proposed Rule 16.
       IT IS FURTHER ORDERED that this Order shall be posted on the Court's
website, and the State Bar of Montana is asked to post a link to this Order on the Bar's
website. The State Bar is further asked to give notice of this Order and of its website
posting in the next available issue of the Montana Lawyer.
       The Clerk is directed to provide copies of this Order to each district court judge
and each clerk of the district court for the state courts of Montana, and to each member of
the Uniform District Court Rules Commission.
      DATED     N46day of March, 2014.
                 !4

                                                               Chief Justice




                                             2